DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 3/10/22 in response to the Office Action of 9/10/21 are acknowledged and have been entered.
	Claims 63-73 have been added by Applicant.
	Claims 42, 43, 48, 54, 56, and 59-73 are pending.
	Claims 42, 48, 54, 56, 60, and 61 have been amended by Applicant.
	Claims 60 and 65-73 are withdrawn for being drawn to unelected species.
	Claims 42, 43, 48, 54, 56, 59, and 61-64 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by New Considerations.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections

Claim Rejections - 35 USC § 103
s 42, 43, and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages).
Fotin-Mleczek et al teaches cancers are known to be treated with anti-CTLA-4 antibodies and anti-PD1 antibodies (page 438, in particular). Fotin-Mleczek et al further teaches treating cancer comprising administering an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen that function by generating tumor antigen-specific T cells (Figure 1, in particular). Fotin-Mleczek et al further teaches a method of treating cancer by generating and activating T cells comprising administering a combination comprising said mRNA vaccine to generate tumor antigen-specific T cells and anti-CTLA-4 antibodies that are known to function by increasing the activation of T cells by blocking the CTLA-4 receptor on T-cells wherein the combination results in synergistic therapeutic benefit (Figure 5, in particular). 
Fotin-Mleczek et al does not specifically teach administering an mRNA vaccine in combination with antibodies that specifically target the PD-1 pathway and the LAG-3 pathway.  However, these deficiencies are made up in the teachings of Goding1, Goding2, Woo et al, Huang et al, and Foy et al.
Goding1 and Goding2 both teach treating tumors by administering a combination of PD-1 pathway inhibitor anti-PD-L1 antibodies and anti-LAG-3 antibodies in order to enhance T cell activation (Figure 1 of Goding1 and Figure 6 of Goding2, in particular). 
synergistically inhibits tumor growth (Figure 2, in particular). Woo et al further demonstrate a profound synergistic cooperativity between LAG-3 and PD1 in Lag3-/-Pdcd1-/- knockout mice, which were able to clear large tumor burdens, whereas only delayed tumor growth was evident in respective single knockout mice (Figure 5, in particular).
Huang et al further demonstrates therapeutic synergy by combining LAG-3 and PD-1 blockades to enhance antitumor immunity, wherein dual targeting with anti-LAG-3 and PD-1 antibodies increased CD4+ and CD8+ T cell infiltration and wherein 100% of mice treated with the combination cleared tumors compared to 50% of mice becoming tumor-free with anti-PD1 alone and mice only exhibiting delayed tumor growth with anti-LAG-3 treatment alone (Figure 3c and right column on page 27362, in particular).
Foy et al teaches LAG-3 acts independently and complementary to the PD-1 pathway and may inhibit T cell activity when the PD-1 pathway is blocked (page 3, in particular). Foy et al teaches inhibiting PD-1 with anti-PD-1 antibodies stimulate the expression of LAG-3 on T cells in the tumor microenvironment (Figure 5 and page 11, in particular). Foy et al further teaches methods of treating cancer in a subject comprising administering a combination of anti-PD-1 antibodies and anti-LAG-3 antibodies, wherein the combination results in increased survival and decreased tumor volume (Figure 6, in particular). Foy et al further teaches methods of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding multiple tumor epitopes (HER2 extracellular domains), anti-PD-1 antibodies, and anti-LAG-3 antibodies results in a striking decrease in tumor volume and 100% survival (Figure 6, in particular). Figure 6 further demonstrates the combination of an anti-tumor vaccine comprising a polynucleotide encoding a tumor epitope, anti-PD-1 antibodies, and anti-LAG-3 antibodies results in synergistic therapeutic benefit, as compared to treating with the anti-PD-1 antibodies and anti-LAG-3 antibodies alone (Figure 6, in particular). Such a method solely differs from the method of instant claim 42 in that the anti-tumor vaccine of Foy et al is an anti-tumor vaccine comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 is an RNA encoding a tumor antigen epitope. One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 comprising an RNA encoding a tumor antigen epitope function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses.  
Figure 6 of Foy et al:


    PNG
    media_image1.png
    678
    1416
    media_image1.png
    Greyscale

[AltContent: textbox (�)]
Fig 6. Combining MVA-BN-HER2 with anti-PD-1 and anti-LAG-3 dual checkpoint inhibition led to complete tumor regression. (A) MVA-BN-HER2 and/or anti-PD-1 and anti-LAG-3 dual checkpoint inhibition significantly reduced the average CT26-HER-2 tumor volume by day 25, * p<0.0001 vs. control, # p<0.001 vs. MVA-BN-HER2. (B) Survival curves for mice with a 3; mice alive at day 100 were tumor free, **** p<0.0001. n 20 mice/group combined from two independent studies.

One of ordinary skill in the art would have been motivated with an expectation of success to treat cancer by performing a combined method comprising administering a combination of (i) an mRNA vaccine comprising a coding sequence encoding epitopes of a tumor antigen (such as mRNA encoding HER2 epitopes encoded by DNA of Foy et al), (ii) PD-1 pathway inhibitor antibodies, and (iii) LAG-3 pathway inhibitor antibodies wherein the PD-1 pathway inhibitor antibodies are anti-PD-L1 antibodies and/or anti-PD-1 antibodies (in order to disrupt the PD-1 : PD-L1 interaction illustrated in Figure 1 of Golding1) that enhance T cell activation and the LAG-3 pathway inhibitor antibodies are anti-LAG-3 antibodies that enhance T cell activation because Fotin-Mleczek et al teaches a method of therapeutically treating cancer comprising administering a combination of (i) an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen and (ii) antibodies that enhance T cell activation, Goding1 and Goding2 both teach administering a combination of PD-1 pathway inhibitor antibodies and anti-LAG-3 antibodies enhances T cell activation and therapeutically treats tumors, Woo et al and Huang et al both demonstrate inhibiting both LAG-3 and PD-1 with anti-LAG-3 antibodies and PD-1 pathway inhibitor antibodies provides synergistic therapeutic benefit, and Foy et al teaches a method of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding tumor epitopes, anti-PD-1 antibodies, and anti-LAG-3 antibodies results in synergistic therapeutic benefit and a striking decrease in tumor volume and 100% survival. Such a method of Foy et al solely differs DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 is an RNA polynucleotide encoding tumor antigen epitope(s). One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 comprising an RNA polynucleotide encoding tumor antigen epitope(s) function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses. Further, substituting both T cell activating antibodies of Goding1 and Goding2 in place of the T cell activating antibodies of Fotin-Mleczek et al is an example of a simple substation of one known element for another to obtain predictable results. Further, performing the method of Foy et al wherein the mRNA anti-tumor vaccine of Fotin-Mleczek et al (which functions by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses) in place of the DNA anti-tumor vaccine (which functions by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses) is an example of a simple substation of one known element for another to obtain predictable results. This is further an example of combining prior art elements (an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen, anti-PD-L1 antibodies and/or anti-PD-1 antibodies, anti-LAG-3 antibodies that have all demonstrated therapeutic benefit) according to known methods to yield predictable results (therapeutic benefit). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

The arguments found in the Reply of 8/5/21 have been carefully considered, but are not deemed persuasive. The combination of a polynucleotide vaccine (such as an RNA vaccine) encoding a tumor antigen epitope, a PD-1 inhibitor, and a LAG-3 inhibitor predictably results in striking and synergistic therapeutic benefit. The combined method predictably provides striking and synergistic benefit. Woo et al and Huang et al both demonstrate inhibiting both LAG-3 and PD-1 with anti-LAG-3 antibodies and PD-1 pathway inhibitor antibodies provides synergistic therapeutic benefit and Foy et al teaches a method of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding tumor epitopes, anti-PD-1 antibodies, and anti-LAG-3 antibodies results in synergistic therapeutic benefit and a striking decrease in tumor volume and 100% survival. Such a method of Foy et al solely differs from the method of instant claim 42 in that the anti-tumor vaccine of Foy et al is an anti-tumor vaccine comprising a DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 is an RNA polynucleotide encoding tumor antigen epitope(s). One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 comprising an RNA polynucleotide encoding tumor antigen epitope(s) function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses. Therefore, the striking and synergistic therapeutic benefit demonstrated by the .

Claim Rejections - 35 USC § 103
Claims 42, 43, 56, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages) as applied to claims 42, 43, and 61 above, and further in view of La Motte-Mohs et al (American Association for Cancer Research Annual Meeting, 2016, poster 3217).
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al is discussed above.  
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al does not specifically teach a bispecific antibody that binds LAG-3 and PD-1.  However, these deficiencies are made up in the teachings of Mohs et al.
La Motte-Mohs et al teaches a MGD013, a bispecific antibody that binds LAG-3 and PD-1, which enhances T cell activation by blocking LAG-3 from interacting with MHC and blocking PD-1 from interacting with PD-L1 (see Abstract and Introduction, in particular). La Motte-Mohs et al further teaches a MGD013 was produced in an effort to induce potent antitumor immunity (Abstract, in particular).
.     

Claim Rejections - 35 USC § 103
Claims 42, 43, 59, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages) as applied to claims 42, 43, and 61 above, and further in view of Matsuzaki et al (PNAS, 2010, 107(17): 7875-7880).

The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al does not specifically teach an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen wherein the tumor antigen is NY-ESO-1.  However, these deficiencies are made up in the teachings of Matsuzaki et al.
Matsuzaki et al teaches NY-ESO-1 is among the most immunogenic tumor antigens defined to date (Abstract, in particular). Matsuzaki et al further teaches dual blockage of LAG-3 (with anti-LAG-3 antibodies) and PD-1 (with anti-PD-1 and anti-PD-L1 antibodies) during T cell activation (“priming”) efficiently augments proliferation and cytokine production by NY-ESO-1-specific T cells, indicating that antitumor function of NY-ESO-1-specific T cells could be improved by targeting LAG-3 and PD-1 (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success perform the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al by administering anti-LAG-3 antibodies and anti-PD-L1 antibodies to cancer patients of Matsuzaki et al wherein the mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen  of the combined method encodes an epitope of the tumor antigen is NY-ESO-1 because Matsuzaki et al teaches NY-ESO-1 is among the most immunogenic tumor antigens defined to date and that antitumor function of NY-ESO-1-specific T cells, which would predictably be generated by the mRNA vaccine, could be improved by targeting LAG-3 and PD-1. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 42, 43, 48, 54, and 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages) as applied to claims 42, 43, and 61 above, and further in view of Lote et al (Cancer Treatment Reviews, 2015, 41: 893-903).
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al is discussed above.  
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al does not specifically teach administering the anti-LAG-3 antibody BMS-986016 or administering the anti-LAG-3 antibody BMS-986016 in combination with the anti-PD-1 antibody nivolumab.  However, these deficiencies are made up in the teachings of Lote et al.
Lote et al teaches a cancer treatment comprising administering a combination of the anti-LAG-3 antibody BMS-986016 and the anti-PD-1 antibody nivolumab (page 896, in particular).
One of ordinary skill in the art would have been motivated to perform the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al comprising treating cancer by inhibiting LAG-3 and a PD-1 pathway inhibitor comprising administering anti-PD-L1 antibodies and anti-LAG-3 antibodies wherein the anti-LAG-3 
Further, one of ordinary skill in the art would have been motivated to perform the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al comprising treating cancer by inhibiting LAG-3 and a PD-1 pathway inhibitor in order to disrupt the interactions illustrated in Figure 1 of Golding1 comprising administering the anti-LAG-3 antibody BMS-986016 of Lote et al and the anti-PD-1 antibody nivolumab of Lote et al because Lote et al teaches a cancer treatment comprising administering a combination of the anti-LAG-3 antibody BMS-986016 and a PD-1 pathway inhibitor. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642